Citation Nr: 0022234	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-41 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
thoracic outlet syndrome affecting the left shoulder.

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of a herniated disc at C4-C5 with 
degenerative changes.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently rated as 20 
percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
cystitis with a history of recurrent urinary tract 
infections.

5.  Entitlement to an increased rating for irritable bowel 
syndrome, a duodenal ulcer, and residuals of a 
cholecystectomy, currently rated as 30 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
fracture of the first metatarsal of the left foot, currently 
rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a September 1998 submission, the veteran disagreed with 
the initial ratings assigned for migraine headaches and 
herpes infections in a September 1998 rating decision.  In 
the same September 1998 submission, the veteran disagreed 
with a June 1998 rating decision denying, inter alia, service 
connection for hearing loss and vertigo.  The RO issued a 
supplemental statement of the case covering all of these 
issues in November 1998.  Thereafter, these issues were not 
addressed in any written statement received from the veteran 
or her representative.  Therefore, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to these issues. 

In a September 1999 rating decision, the RO denied the 
veteran's request to reopen her claim for entitlement to 
service connection for a right hip condition, denied service 
connection for a right ankle condition, and granted service 
connection for temporomandibular joint dysfunction with an 
initial noncompensable rating.  In a statement received in 
December 1999, the veteran expressed disagreement with the 
disposition of these issues.  The RO issued a statement of 
the case covering the issues in March 2000.  Thereafter, 
neither the veteran nor her representative submitted any 
written statement addressing any of these issues.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to any of these issues.

In April 1998 correspondence, the veteran claimed service 
connection for an eye problem.  In a May 2000 note written on 
a March 2000 deferred rating decision, the RO reported that 
the veteran's left eye neurologic involvement was actually 
granted as part of her left face paralysis by a November 1998 
rating decision.  In a March 2000 letter, the RO requested 
from the veteran evidence sufficient to well ground her claim 
for service connection for a left eye tracking problem.  On 
that letter is a handwritten note stating that the veteran's 
left eye tracking problem was not a separate disability 
because no visual acuity problems have been claimed.  The 
Board notes, however, the RO did not make the veteran aware 
that her left eye tracking problem is part of her service-
connected left facial paralysis rating and that she therefore 
needed to submit evidence showing that she had visual 
disability apart from the tracking problem, as explained in 
the above-cited note.  The RO should therefore undertake 
appropriate action and explain to the veteran what 
manifestations of her left eye problem are already service-
connected and what additional evidence she needs to submit to 
show a left eye disability for which a separate disability 
rating would be appropriate.

The Board also notes that the RO granted service connection 
for otitis media in an April 1993 rating decision.  A 
noncompensable disability rating was assigned.  In a 
September 1998 submission, the veteran indicated that she 
desired a higher rating for her service-connected otitis 
media.  This claim for an increased rating for otitis media 
has not yet been adjudicated by the RO.  This matter is 
referred to the RO for appropriate action. 
The issue of entitlement to an increased rating for irritable 
bowel syndrome, a duodenal ulcer, and residuals of a 
cholecystectomy is decided herein; the remaining issues on 
appeal are be addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  With respect to the veteran's claim for a rating in 
excess of 30 percent for irritable bowel syndrome, a duodenal 
ulcer, and residuals of a cholecystectomy, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's irritable bowel syndrome, duodenal ulcer, 
and residuals of a cholecystectomy are manifested by very 
minimal reflux disease, no clinical evidence of recent ulcer 
attacks, alternating constipation and diarrhea, abdominal 
pain, and bloody stools.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
rating for irritable bowel syndrome, a duodenal ulcer, and 
residuals of a cholecystectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7318, and 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Additionally, the facts relevant to the 
claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claim has been satisfied.  Id.
I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The veteran underwent VA gastrointestinal examination in 
January 1998.  At the examination, the veteran reported a 
history of peptic ulcer disease dating from the early 1980s, 
including hospitalization for severe upper abdominal pain, 
nausea, and vomiting.  The veteran also complained of 
gastroesophageal reflux disease with heartburn, acid reflux, 
and nocturnal symptoms.  At the time of the examination, the 
veteran had been taking Prilosec and Prevacid for the 
previous three years.  Also, at the time of the examination, 
the veteran reported that she suffered no nausea or vomiting.  
The examiner commented that the veteran's medications had 
maintained her ulcer symptoms under control, and as a result 
she had very minimal reflux disease.  The veteran reported 
that her chief symptoms were related to her irritable bowel 
syndrome.  The veteran complained of cramping pain prior to 
bowel movements, constipation, and intermittent bloody 
stools.  The veteran reported that she had a good appetite; 
she gained 30 pounds over the previous 2 years.  She stated 
that she had to monitor her diet due to gastrointestinal 
distress.  Upon physical examination, the veteran had a 
mildly tender lower abdomen and normal bowel sounds; her 
stool was hemoccult negative.  

It was the examiner's clinical impression that the veteran 
had a history of peptic ulcerations and gastroesophageal 
reflux disease and that her symptoms were under control with 
proton pump inhibitors.  The examiner described the veteran's 
symptoms as minimal.  With respect the veteran's lower 
gastrointestinal symptoms, the examiner opined that her 
symptoms were compatible with a diagnosis of irritable bowel 
syndrome, and the examiner also emphasized that the veteran 
had not lost any weight and had maintained a good appetite.  

A colonoscopy was performed by VA in March 1998 for 
evaluation of hematochezia, abdominal pain, and constipation.  
The colonoscopy revealed internal hemorrhoids.  The examiner 
also noted that the veteran had an irritable/spastic colon 
and constipation.  Further diagnostic tests were recommended.

Also of record is the report of a VA examination performed in 
May 1998.  According to the report, the veteran complained of 
constipation and rectal bleeding.  The examiner noted that 
the veteran's weight had dropped from 178 to 171.5 pounds.  
The examiner offered differential diagnoses of irritable 
bowel syndrome, dysmotility, colonic inertia, and adhesions 
(partial obstruction).  Further diagnostic tests were 
ordered.  

According to VA progress notes, the veteran was treated on 
multiple occasions in the emergency room of the Indianapolis 
VA Medical Center in June 1998 for gastrointestinal 
complaints.  These complaints included nausea and abdominal 
pain.  The examiner diagnosed abdominal pain with alternating 
constipation and diarrhea.  

A July 1998 report from the Indianapolis VA Medical Center 
states that the veteran presented with complaints of burning 
across the abdomen for approximately a 2-month period.  The 
examiner's clinical assessments included likely irritable 
bowel exacerbation brought on by stress.  

At her September 1998 personal hearing at the RO, the veteran 
testified that her current symptoms included chronic lower 
right quadrant pain and bloody stools.  The veteran testified 
that she had been very ill in June 1998 and that she had lost 
18 pounds in three weeks.  She claimed that she was placed on 
a special diet to control her symptoms.  The veteran reported 
that she was bedridden for almost six weeks due to her June 
1998 exacerbation of gastrointestinal symptoms.  She also 
reported that she had both diarrhea and constipation.  She 
testified that she had a dull burning aching over her right 
hip that was associated with her gall bladder removal. 



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Code 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, are not to be combined with each other.  38 C.F.R. 
§ 4.114 further provides that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7318, a noncompensable rating is 
warranted for nonsymptomatic residuals of removal of the 
gallbladder.  A 10 percent rating requires mild symptoms, and 
a 30 percent rating requires severe symptoms.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.

Under Code 7319, a 10 percent rating is warranted for 
moderate irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) manifested by frequent episodes of bowel 
disturbance with abdominal distress; a 30 percent evaluation 
requires severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, Code 
7319.  

A 10 percent rating is warranted for a mild duodenal ulcer 
with recurring symptoms once or twice yearly.  A 20 percent 
rating requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent rating requires a moderately 
severe duodenal ulcer with less than severe symptoms but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating requires a severe duodenal ulcer with pain which is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

After a thorough review of the evidence in this matter, the 
Board is of the opinion that a rating in excess of 30 percent 
for the veteran's service-connected gastrointestinal 
disability is not warranted.  In this regard, the Board notes 
that the maximum schedular evaluation authorized for 
irritable bowel syndrome or residuals of removal of the gall 
bladder is 30 percent.  To warrant an evaluation in excess of 
30 percent, the disability would have to warrant such a 
rating under Diagnostic Code 7305.  However, throughout the 
period pertinent to this appeal, the veteran's significant 
symptoms have generally been attributed to her irritable 
bowel syndrome.  On no occasion during the period pertinent 
to this appeal has the appellant been found to have an active 
ulcer.  

The January 1998 VA examiner found that the veteran had very 
minimal symptoms related to the ulcer disability, as the 
taking of anti-ulcer medications had controlled ulcer-related 
symptoms.  Again, the later 1998 examinations, including the 
veteran's multiple visits to the emergency room, revealed 
symptomatology associated with the veteran's irritable bowel 
syndrome rather than her ulcer.  In particular, the Board 
notes that although the veteran was found to experience 
weight loss and gastrointestinal distress in May, June, and 
July 1998, such weight loss and gastrointestinal distress 
were not attributed to the veteran's ulcer.  Rather, an 
examiner reported that the veteran was undergoing an 
irritable bowel exacerbation brought on by stress.

Although the veteran testified at her 1998 personal hearing 
that she had an exacerbation of symptoms in June 1998, the 
medical evidence shows that the exacerbation was not related 
to ulcer disease.  

Therefore, the Board must conclude that the ulcer component 
of the disability is not more than mild and would not warrant 
an evaluation in excess of 10 percent under Diagnostic Code 
7305.  Elevation to the next higher evaluation based on the 
overall severity of the service-connected disability would 
result in an evaluation of 20 percent under Diagnostic Code 
7305.  Accordingly, the disability should be rated under 
Diagnostic Code 7319, and does not warrant a schedular 
evaluation in excess of 30 percent.  
 
The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required recent frequent hospitalization for her 
service-connected gastrointestinal disability.  The 
demonstrated manifestations of the disability are consistent 
with the assigned evaluation.  There is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent rating for 
irritable bowel syndrome, a duodenal ulcer, and residuals of 
a cholecystectomy is denied.





REMAND

The record reveals that the veteran underwent a VA 
neurological examination in January 1998, during which her 
service-connected thoracic outlet syndrome affecting the left 
shoulder and her service-connected cervical spine disability 
were assessed.  In addition, her service-connected right knee 
disability was most recently examined by VA in July 1999.  
The reports of these examinations do not provide an adequate 
assessment of functional impairment on repeated use or during 
flare-ups, or functional impairment associated with 
incoordination.  Consequently, the examination reports are 
not adequate for rating purposes.  See 38 C.F.R. §§ 4.40 and 
4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
These claims must therefore be remanded for further 
development.

The veteran last underwent a VA examination of her joints in 
July 1999.  Although the VA examiner did address the 
veteran's left foot symptoms, the Board is of the opinion 
that in light of the need for further evaluation of the 
above-cited orthopedic disabilities, further evaluation of 
the veteran's left metatarsal fracture residuals is warranted 
in order to provide a complete and up-to-date clinical 
record.

In addition, the veteran's service-connected cystitis with a 
history of urinary tract infections has not been the subject 
of a recent VA compensation examination.  The Board is of the 
opinion that further development should include a 
genitourinary examination for this disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to the issues on appeal.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  
Regardless, the RO should obtain all 
medical reports from the VA Medical 
Center in Indianapolis, Indiana, 
reflecting treatment of the veteran since 
December 1999.

2.  Then, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations by physicians 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected thoracic 
outlet syndrome affecting the left 
shoulder, residuals of a herniated disc 
at C4-5 with degenerative changes, right 
knee patellofemoral pain syndrome, and 
residuals of a fracture of the first 
metatarsal of the left foot.  All 
indicated studies, including x-rays, 
should be performed.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  In reporting the results of 
range of motion testing, the specific 
excursions of motion accompanied by pain, 
if any, should be identified.  In 
addition, the examiners should be 
requested to assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.  The 
physicians should also express their 
opinions concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims files must be made available to 
and reviewed by the examiners, and the 
examination reports should reflect that 
the claims files were reviewed.

3.  The RO should arrange for the veteran 
to undergo VA urological examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected cystitis with a history of 
recurrent urinary tract infections.  All 
indicated studies should be performed.  
The examiner is requested to comment on 
whether the veteran has a voiding 
dysfunction related to her service-
connected cystitis with a history of 
recurrent urinary tract infections.  If 
the examiner determines that the veteran 
does have a voiding dysfunction, the 
examiner should comment upon whether the 
veteran must wear absorbent appliances 
due to urinary incontinence and the 
frequency with which such appliances must 
be changed.  The examiner should comment 
on the extent to which the veteran's 
service-connected cystitis with a history 
of recurrent urinary tract infections 
affects her ability to work.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims files must be made available to 
and reviewed by the examiner, and the 
examination reports should reflect that 
the claims files were reviewed.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full and that the 
examination findings are complete with 
respect to the requisite rating criteria 
for each disability at issue.  Then, the 
RO should undertake any other indicated 
development and readjudicate the issues 
remaining on appeal. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case, 
covering all issues in appellate status, 
and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


- 14 -


